
	
		I
		112th CONGRESS
		1st Session
		H. R. 2617
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Polis (for
			 himself and Ms. Chu) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  promote the education of pregnant and parenting students.
	
	
		1.Short titleThis Act may be cited as the
			 Pregnant and Parenting Students Access
			 to Education Act of 2011.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)There are
			 approximately 750,000 teen pregnancies and 400,000 teen births annually in the
			 United States.
				(2)Although teen pregnancy rates in the United
			 States have declined by about a third since the early 1990s, 3 in 10 girls in
			 the U.S. will become pregnant before age 20, which is the highest rate of teen
			 pregnancy in the developed world.
				(3)The teen pregnancy
			 and birth rates in the United States are higher than in any other Western
			 industrialized country.
				(4)Fifty-two percent
			 of Latina teens and 50 percent of African-American teen girls will become
			 pregnant at least once before they are 20 years old. Birth rates among Latina
			 and African-American youth ages 15 through 17 are more than twice the birth
			 rates of Caucasian youth in the same age range.
				(5)Many pregnant and
			 parenting students face significant barriers in enrolling, attending, and
			 succeeding in school, including—
					(A)discrimination in
			 violation of title IX of the Education Amendments of 1972, including
			 stigmatization at school by administrators, teachers, and peer students;
					(B)a lack of consistent policies at the State,
			 district, and school levels that allow for excused absences for prenatal and
			 postnatal health care appointments in order for teen parents to successfully
			 complete their education;
					(C)difficulty
			 maintaining academic progress while out of school leading up to or following
			 the birth of a child;
					(D)juggling school
			 work with parenting responsibilities;
					(E)lack of access to
			 affordable quality child care and transportation to and from the child care
			 arrangement and school, which can, as a practical matter, make it virtually
			 impossible for a parenting student to attend school regularly; and
					(F)stereotypes that future opportunities for
			 postsecondary education or careers are limited for pregnant and parenting
			 students, which can diminish students’ motivation to stay engaged in
			 school.
					(6)Only about half of teen mothers earned a
			 high school diploma by age 22 compared to 89 percent of women who didn’t have a
			 teen birth.
				(7)Only 2 percent of
			 all teenagers who have a baby before age 18 complete college by age 30.
				(8)Studies of females and males who dropped
			 out of high school indicate that becoming a parent played a role in their
			 discontinuation of school, and in many cases it played a major role. For
			 example, nearly half of all female dropouts and one-third of male dropouts said
			 that becoming a parent played a role in their decision to leave school.
				(9)Teen pregnancy prevention should address
			 subsequent pregnancies, which substantially increase dropout risks for teen
			 mothers and accounted for 85,000, or almost 20 percent, of all teen
			 pregnancies.
				(10)Because teen pregnancy and parenting are
			 significant risk factors for dropout, teen pregnancy prevention can go a long
			 way toward improving high school graduation rates.
				(11)Females who do
			 not earn a high school diploma are especially likely to face severe economic
			 consequences—to be unemployed, to earn very low wages, and to have to rely on
			 public support programs—that significantly affect not only individual students
			 and their families, but also our national economy as a whole.
				(12)Teen childbearing in the United States cost
			 taxpayers (Federal, State and local) at least $10.9 billion in 2008.
				(13)Title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.) prohibits educational
			 institutions that receive Federal funding from discriminating against pregnant
			 and parenting students, and its implementing regulations detail schools’
			 obligations to ensure that pregnant and parenting students have access to equal
			 educational opportunities.
				(14)Some States
			 currently collect data about the pregnancy and parenting status of secondary
			 school students, but most do not, and there is no nationwide data collection on
			 this important dimension of the student population.
				(15)Some local
			 educational agencies are making active efforts to engage and re-engage pregnant
			 and parenting youth in secondary education by implementing voluntary programs
			 that provide or arrange academic and support services for them, including
			 individualized graduation plans, flexible scheduling, homebound instruction for
			 extended absences, school-based child care, transportation assistance, health
			 and social service referrals, and parent education courses.
				(16)The responsibilities of pregnancy and
			 parenting can also interfere with the attainment of a college degree. Sixty-one
			 percent of women who have children after enrolling in community college do not
			 graduate. Women who do not have children after enrollment graduate at a 65
			 percent higher rate than women who do.
				(17)Federal financial
			 assistance to local educational agencies to start or expand voluntary student
			 academic and support service programs and initiatives for pregnant and
			 parenting students is imperative to helping these students prepare for careers
			 and post-secondary education opportunities, and care for their children without
			 need for long-term public assistance.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that
			 each pregnant and parenting student has equal access to the same free,
			 appropriate, high-quality public education that is provided to other
			 students;
				(2)to improve high
			 school graduation rates, career-readiness, access to postsecondary educational
			 opportunities, and outcomes for pregnant and parenting students and their
			 children; and
				(3)to assist each State and local educational
			 agency in improving its graduation rates and fulfilling its responsibilities
			 under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)
			 with respect to pregnant and parenting students.
				3.Grants for State
			 and local activities for the education of pregnant and parenting
			 students
			(a)In
			 generalThe Secretary of Education is authorized to make grants
			 to States to carry out the activities described in subsection (d). A grant made
			 under this section shall be for a minimum of three years, and the Secretary
			 shall have the discretion to renew the grant at the end of the grant
			 period.
			(b)ApplicationA State desiring to receive a grant under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require, including, at a minimum, the State plan described in subsection
			 (f).
			(c)Allocation of
			 funds
				(1)Reservation of
			 funds for national activitiesFrom the funds made available to
			 carry out this Act, the Secretary may reserve not more than 5 percent for
			 national activities.
				(2)Allotment to the
			 Secretary of the InteriorThe
			 amount allocated for payments under this Act to the Secretary of the Interior
			 for any fiscal year shall be, as determined pursuant to criteria established by
			 the Secretary, the amount necessary to meet the needs of—
					(A)Indian children on
			 reservations served by secondary schools for Indian children operated or
			 supported by the Department of the Interior; and
					(B)out-of-State
			 Indian children in elementary schools and secondary schools in local
			 educational agencies under special contracts with the Department of the
			 Interior.
					(3)Formula grants
			 to StatesThe Secretary shall
			 allocate to States having approved applications the funds remaining after the
			 application of paragraphs (1) and (2) based on the percentage of the State’s
			 number of teen births compared to the number of teen births nationally, except
			 that the minimum grant for a State shall be $300,000.
				(4)Supplement not
			 supplantGrant funds provided under paragraph (3) shall be used
			 only to supplement the funds that would, in the absence of such Federal funds,
			 be made available from non-Federal sources for the education of pupils
			 participating in programs assisted under this Act, and not to supplant such
			 funds.
				(d)Use of
			 funds
				(1)In
			 generalFunds made available to a State under this Act shall be
			 used for the following:
					(A)To provide or enhance educational programs
			 and related services that enable pregnant and parenting students to enroll in,
			 attend, and succeed in school, and that are culturally and linguistically
			 competent.
					(B)To designate a
			 Coordinator for Education of Pregnant and Parenting Students in the State
			 educational agency to direct and manage the State educational agency’s
			 activities related to this Act, in collaboration with the State’s designated
			 employee responsible for the State’s efforts to comply with and carry out, to
			 the fullest extent, its responsibilities under title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.).
					(C)To prepare and
			 carry out a State plan described in subsection (f).
					(D)To develop and
			 implement high-quality professional development programs for local educational
			 agencies and school personnel.
					(E)To direct grants to rural and other local
			 educational agencies without capacity to prepare an application for
			 funds.
					(F)To ensure that information about the
			 program is disseminated to all local educational agencies and made publicly and
			 readily available on the State educational agency’s Web site, including—
						(i)the
			 name and contact information for the individuals described in subparagraph
			 (B);
						(ii)a
			 list of subgrantees; and
						(iii)an
			 explanation of the rights of students and responsibilities of schools under
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.),
			 including investigation and complaint procedures as required under subsection
			 (a) and (b) of section 106.8 of title 34, Code of Federal Regulations (as in
			 effect on the date of the enactment of this Act).
						(2)Reservation for
			 State-level activitiesFrom the funds made available to a State
			 under this Act, a State may reserve not more than 10 percent for State-level
			 activities.
				(3)SubgrantsThe
			 State shall distribute at least 90 percent of each State grant as subgrants to
			 local educational agencies in accordance with section 4.
				(e)Coordinator for
			 Education of Pregnant and Parenting StudentsThe Coordinator for
			 Education of Pregnant and Parenting Students in the State educational agency
			 described in subsection (d)(1)(B) shall—
				(1)gather information on the nature and extent
			 of State and local efforts to prevent teen pregnancy and the nature and extent
			 of barriers to educational access and success facing pregnant and parenting
			 students in the State, including information on reported incidents of
			 discrimination;
				(2)develop and carry
			 out the State plan described in subsection (f);
				(3)collect and report information to the
			 Secretary of Education, such as that which is listed in subparagraphs (A)
			 through (G) of section 6(a)(6);
				(4)facilitate the coordination of services
			 with the State agencies responsible for administering programs affecting
			 children, youth, and families (including for the purposes of maximizing the
			 leveraging of resources from such agencies), including—
					(A)Temporary
			 Assistance for Needy Families;
					(B)Medicaid;
					(C)Children’s Health
			 Insurance Program;
					(D)teen pregnancy
			 prevention, family planning, and maternal and child health programs;
					(E)Women, Infants and
			 Children Food and Nutrition Service;
					(F)Supplemental
			 Nutrition Assistance Program;
					(G)child care;
					(H)early childhood
			 education, home visitation, and child welfare programs;
					(I)workforce
			 investment programs and postsecondary education; and
					(J)housing assistance
			 and homeless assistance programs;
					(5)coordinate and
			 collaborate with educators, service providers, and local educational agency
			 pregnant and parenting student liaisons;
				(6)provide technical assistance and training
			 to local educational agencies, including the dissemination of best practices;
			 and
				(7)report to the Secretary any complaints
			 received by the State about discrimination based on pregnancy or parenting
			 status and what actions were taken to address those complaints.
				(f)State
			 planPursuant to subsection (d)(1)(C), each State shall submit a
			 plan to provide for the education of pregnant and parenting students. Such plan
			 shall include the following:
				(1)A
			 description of how such students will be given the opportunity to meet the same
			 rigorous academic achievement and college and career-readiness standards that
			 all students are expected to meet.
				(2)The policy, protocol, or procedure that
			 each district or State implements once a pregnancy has been discovered on
			 campus; including how each district ensures the student understands his or her
			 rights under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.).
				(3)A
			 description of how the State will identify such students.
				(4)A
			 description of training programs to raise awareness of school personnel
			 regarding the rights and educational needs of pregnant and parenting
			 students.
				(5)A
			 description of procedures designed to ensure that students eligible for
			 Federal, State, or local food, housing, health care, or child care programs are
			 enrolled and able to participate in such programs.
				(6)A
			 description of procedures designed to ensure that students eligible for
			 Federal, State, or local after-school programs or supplemental educational
			 services are enrolled in and able to participate in such programs.
				(7)Strategies that
			 respond to the problems identified under subsection (e)(1).
				(8)A demonstration that the State and its
			 local educational agencies have developed, reviewed, and revised policies to
			 remove barriers to enrollment and retention of pregnant and parenting students
			 in schools in the State.
				(9)Assurances
			 that—
					(A)State educational agencies and local
			 educational agencies will not stigmatize, discriminate against, or
			 involuntarily segregate students on the basis of pregnancy or parenting;
					(B)local educational agencies will designate a
			 pregnant and parenting student liaison to communicate with the Coordinator for
			 Education of Pregnant and Parenting Students in the State educational agency
			 and oversee the provision of services at the local educational agency and
			 school levels; and
					(C)State educational agencies and local
			 educational agencies will ensure that transportation is provided for students
			 who have an inability to pay for transportation and who—
						(i)choose to attend programs for pregnant and
			 parenting students located outside of their school of origin; or
						(ii)need transportation to and from school and
			 the student’s child care provider for the student and the student’s child,
			 respectively.
						(10)Description of how the State will ensure
			 that local educational agencies comply with requirements of this Act.
				(11)A description of technical assistance to be
			 provided to local educational agencies.
				(g)Professional
			 development and public educationEach State and each local educational
			 agency shall include in professional development and public education materials
			 reference to, and shall ensure that school personnel, students, and family
			 members of students are aware of title IX of the Education Amendments of 1972
			 (20 U.S.C. 1681 et seq.) and its implementing regulations, which set forth the
			 Federal civil right to be free from discrimination on the basis of a student’s
			 pregnancy, childbirth, false pregnancy, termination of pregnancy, or recovery
			 therefrom. This includes the right to be free from harassment and
			 stigmatization on those bases, as well as the following:
				(1)The right to
			 enroll in any school or program for which they would otherwise qualify.
				(2)If enrolled into a
			 special program or separate school, the right to an education equal in quality
			 to that offered to other students in the mainstream or
			 originating school.
				(3)The right to
			 decline to participate in a specialized program or separate school.
				(4)The right to continue their education in
			 the school in which they were enrolled, or would have been enrolled, prior to
			 the student’s pregnancy, childbirth, false pregnancy, termination of pregnancy,
			 or recovery therefrom, including elementary or secondary schools, charter
			 schools, honors and magnet programs, Advanced Placement and International
			 Baccalaureate programs, career and technical education programs, special
			 education and non-public school placements, alternative options or programs,
			 migrant education, free and reduced lunch programs, services for English
			 language learners, physical education programs, after-school academic programs,
			 and any others for which they are otherwise qualified.
				(5)The right to participate in school
			 activities including graduations and other ceremonies; to receive awards or
			 peer recognition; to participate on field trips, student clubs and councils, in
			 after-school activities, including cheerleading or athletics teams; and in any
			 other school-related programs, subject to providing a medical release if that
			 is required of all students who have physical or emotional conditions requiring
			 the attention of medical personnel and who want to continue
			 participating.
				(6)The right to the
			 same benefits and services offered to students with other temporary
			 disabilities.
				(7)The right to an
			 excused absence for as long as the student’s physician deems it medically
			 necessary, without penalty, and automatic return to the status the student held
			 prior to the leave of absence.
				(8)The right not to
			 be retaliated against for raising awareness of, complaining about, or reporting
			 discrimination.
				(h)Coordination for
			 support servicesLocal
			 educational agencies may coordinate with social services agencies, public
			 health agencies, youth services providers, or other community-based
			 organizations for the purposes of ensuring that pregnant and parenting students
			 have access to the academic support services they need to continue their
			 education; and to raise awareness among agencies about pregnant and parenting
			 students and their educational rights and opportunities.
			(i)Pregnant and
			 parenting student liaisonThe
			 duties of a local educational agency’s pregnant and parenting student liaison
			 shall include—
				(1)identification, by consulting with school
			 personnel, and by self-reports, of pregnant and parenting students in need of
			 services to help them stay in school and succeed;
				(2)gathering information on the nature and
			 extent of barriers to educational access and success facing pregnant and
			 parenting students in the geographic area served by the local educational
			 agency, including information on reported incidents of discrimination;
				(3)ensuring and facilitating the continued
			 enrollment of pregnant and parenting students in school in an academic program
			 that best meets the educational goals of the student and his or her
			 family;
				(4)ensuring that the educational and related
			 barriers faced by pregnant and parenting students are addressed, and that any
			 services and referrals provided are culturally and linguistically
			 competent;
				(5)informing pregnant and parenting students
			 of educational and related services extended to pregnant and parenting students
			 and of their right under title IX of the Education Amendments of 1972 (20
			 U.S.C. 1681 et seq.) to continue their education; and
				(6)coordinating the provision of services in
			 conjunction with the Coordinator for Education of Pregnant and Parenting
			 Students in the State educational agency and with community organizations and
			 partners.
				4.Local educational
			 agency subgrants for the education of pregnant and parenting students
			(a)In
			 generalA State educational
			 agency receiving a grant under section 3 shall make competitive subgrants to
			 local educational agencies for the purpose of facilitating the enrollment,
			 attendance, and success in school of pregnant and parenting students. Services
			 may be provided on school grounds or at other facilities.
			(b)ApplicationLocal
			 educational agencies seeking subgrants shall submit an application to the State
			 educational agency in time and manner required by the State. The application
			 shall include—
				(1)an assessment of
			 the educational and related needs of pregnant and parenting students in the
			 local educational agency;
				(2)a description of the local educational
			 agency’s plan for addressing those needs, and assurance that the specific
			 services and programs for which subgrants are being sought are culturally and
			 linguistically competent;
				(3)assurance of the local educational agency’s
			 compliance with local educational agency requirements established in section 3;
			 and
				(4)a description of the local educational
			 agency’s plan for continuing specific services and programs for which subgrants
			 are being sought in case of the loss of or absence of Federal
			 assistance.
				(c)AwardsSubgrants under this section shall be
			 awarded on the basis of need and the strength of the application in meeting the
			 requirements and goals of this Act. Priority consideration shall be given to
			 applications from local educational agencies serving students in geographic
			 areas with—
				(1)teen birth rates that are higher than the
			 State average; or
				(2)teen birth rates below the State average
			 but having one or more racial or ethnic groups with teen birth rates higher
			 than the State average.
				(d)DurationSubgrants
			 under this section shall be for periods not to exceed 3 years.
			(e)Required
			 activitiesSubgrant funds shall be expended for activities that
			 include—
				(1)the provision of academic support services
			 for pregnant and parenting students, which may include, but are not limited to
			 academic counseling, the development of individualized graduation plans,
			 assistance with class scheduling, assistance with planning for and gaining
			 access to postsecondary educational opportunities, assistance securing tutoring
			 or other academic support services, supplemental instruction, homework
			 assistance, tutoring, or other educational services, such as homebound
			 instruction services to be provided during extended leaves of absence due to
			 pregnancy complications, childbirth, or the illness of a student’s child, to
			 keep the student on track to finish the student’s classes and graduate;
				(2)assistance to
			 pregnant and parenting students in gaining access to quality, affordable child
			 care and early childhood education services;
				(3)the provision of
			 transportation services or assistance so that parenting students and their
			 children can get to and from school and child care, respectively, and so that
			 pregnant students unable to walk long distances can get to school if
			 transportation is not already provided for that student;
				(4)the provision of services and programs to
			 attract, engage, and retain pregnant and parenting students in school,
			 including informing pregnant and parenting teenagers and their family members
			 and caring adults of their right to continue their education, the importance of
			 doing so, and the consequences of not doing so;
				(5)the education of
			 students, parents and community members about the educational rights of
			 pregnant and parenting students;
				(6)the professional
			 development of school personnel regarding the challenges facing pregnant and
			 parenting students and their educational rights;
				(7)proactive outreach
			 efforts to assist pregnant and parenting teenagers with excessive absences and
			 to re-enroll pregnant or parenting teenagers who have dropped out of
			 school;
				(8)the revision of school policies and
			 practices to remove barriers and to encourage pregnant and parenting students
			 to continue their education, such as revising attendance policies to allow for
			 students to be excused from school for—
					(A)attendance at pregnancy-related medical
			 appointments, including expectant fathers who are students;
					(B)fulfillment of the
			 student’s parenting responsibilities, including arranging child care, caring
			 for the student’s sick child or children, and attending medical appointments
			 for the student’s child or children; and
					(C)such other
			 situations beyond the control of the student as determined by the board of
			 education in each local educational agency, or such other circumstances which
			 cause reasonable concern to student or the student’s parent for the safety or
			 health of the student, for example addressing circumstances resulting from
			 domestic or sexual violence;
					(9)the provision to
			 student parents, and at a student’s request, also to a non-student parent or
			 other family members and caring adults, of training and support in parenting
			 skills, healthy relationship skills, and other life skills such as goal
			 setting, budgeting, time management, financial literacy, networking, job
			 interviewing, applying for college and securing financial aid; and
				(10)the provision of
			 educational and career mentoring services and peer groups, whether during
			 school hours or after school.
				(f)Allowable
			 activities
				(1)In
			 generalSubgrant funds may be expended for allowable activities
			 such as—
					(A)the provision of
			 child care and early childhood education for the child of the parenting
			 student, either by providing these services directly on school grounds or by
			 other arrangement, such as by providing financial assistance to obtain such
			 services at a child care facility within a reasonable distance of the
			 school;
					(B)the provision of case management services
			 to pregnant and parenting students, such as assistance with applying for and
			 accessing public benefits and Federal financial aid for postsecondary education
			 and training;
					(C)the provision of, or referrals to,
			 pregnancy prevention, primary health care, maternal and child health, family
			 planning, mental health, substance abuse, housing assistance, homeless
			 assistance, legal aid services, including paternity testing, establishing
			 parental rights, child custody arrangements, and other services needed by the
			 student;
					(D)the provision of
			 emergency financial or in-kind assistance to a parenting student to fulfill the
			 basic human needs of a student and the student’s child;
					(E)efforts to create a positive school climate
			 for pregnant and parenting students, including addressing discrimination
			 against, harassment and stigmatization of pregnant and parenting students;
			 and
					(F)the provision of training practicums for
			 graduate students in social work to carry out the purpose of the grant.
					(2)Medically
			 accurate and complete informationWith respect to information
			 provided under subparagraph (C), whether provided by local educational agencies
			 or by contract or arrangement as described in subsection (g), the information
			 shall be, where appropriate, medically accurate and complete. For purposes of
			 the preceding sentence, the term medically accurate and complete
			 means verified or supported by the weight of research conducted in compliance
			 with accepted scientific methods and—
					(A)published in
			 peer-reviewed journals, where applicable; or
					(B)comprising
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete.
					(g)Activities of
			 nonprofit community organizationsLocal educational agencies may provide and
			 expend subgrant funds on required activities authorized in subsection (e) or
			 allowable activities authorized in subsection (f) directly or by contract or
			 arrangement with social services agencies, public health agencies, youth
			 services providers, or other nonprofit community-based organizations with
			 experience effectively assisting pregnant and parenting students to stay in
			 school by conducting the activities described in subsections (e) and
			 (f).
			5.Conversion to
			 categorical program in event of failure of state regarding expenditure of
			 grants
			(a)In
			 generalThe Secretary shall,
			 from the amounts specified in subsection (b), make grants to local educational
			 agencies in a State described in subsection (b) for the required activities
			 specified in section 4(e) and the allowable activities specified in section
			 4(f).
			(b)Specification of
			 fundsThe amounts referred to
			 in subsection (a) are any amounts that would have been allocated to a State
			 under section 3(c)(3) that are not paid to the State as a result of—
				(1)the failure of the State to submit an
			 application under section 3(b);
				(2)the failure of the State, in the
			 determination of the Secretary, to prepare the application in accordance with
			 such section or to submit the application within a reasonable period of time;
			 or
				(3)the State informing the Secretary that the
			 State does not intend to expend the full amount of such allocation.
				6.National
			 activities
			(a)In
			 generalThe Secretary of
			 Education shall carry out the following activities:
				(1)Review of State plans to ensure they
			 adequately address all of the elements listed in section 3(f) of this
			 Act.
				(2)Provide technical
			 assistance to State educational agencies.
				(3)Provide guidance to Federal programs and
			 grantees likely to have contact with pregnant and parenting students and their
			 family members and caring adults regarding the educational rights of pregnant
			 and parenting students and the State educational agencies responsibilities,
			 including the responsibilities under this Act.
				(4)At the end of each 3-year grant period,
			 conduct a rigorous, evidence-based, comprehensive evaluation of the local
			 educational agency programs funded by these grants and their effectiveness in
			 improving graduation rates and educational outcomes for pregnant and parenting
			 students, including acceptance and enrollment in higher education. The findings
			 of such evaluations shall be reported to Congress.
				(5)Conduct a one-time national evaluation of
			 pregnant and parenting student access to education program service delivery
			 models, directly or via contract with an independent research institution.
			 Identify and disseminate the findings and best practices at the State and local
			 levels, including models of programs that are successful at, or show promise
			 of, serving specific racial or ethnic groups or have been modified and tested
			 with specific racial or ethnic groups, and create an online best practices
			 clearinghouse as a resource for other State educational agencies and local
			 educational agencies.
				(6)Annually collect and disseminate
			 nonpersonally identifiable data and information, in a manner protective of
			 student privacy, and disaggregated by each school or alternative program
			 identified pursuant to subparagraph (B) and by whether services for pregnant
			 and parenting students are offered in school or off-site, on—
					(A)the number of pregnant and parenting
			 students enrolled in school;
					(B)rates and participation of pregnant and
			 parenting students in mainstream or originating schools, rates and
			 participation of pregnant and parenting students in alternative programs and,
			 for each alternative program, an indication as to whether it is offered in a
			 mainstream school or off-site;
					(C)pregnant and parenting students’
			 performance on academic assessments;
					(D)pregnant and parenting students’ graduation
			 rates, dropout rates and transfer rates;
					(E)rates of usage by pregnant and parenting
			 students of child care services or assistance (if offered);
					(F)rates of usage by pregnant or parenting
			 students of other services offered (broken down by type of service); and
					(G)such other data and information as the
			 Secretary determines to be necessary and relevant.
					(7)Coordinate data
			 collection and dissemination with the agencies and entities that receive funds
			 under this Act and those that administer programs in accordance with this
			 Act.
				(b)Reporting
			 ratesNotwithstanding
			 subsection (a)(6)(B) through (F), if the number of pregnant and parenting
			 students in a particular school or program is smaller than the N size, it shall
			 be reported by local educational agency, and if the number of pregnant and
			 parenting students under the jurisdiction of the local educational agency is
			 smaller than the N size, it should be reported by State.
			7.Effect on Federal
			 and State nondiscrimination lawsNothing in this Act shall be construed to
			 preempt, invalidate, or limit rights, remedies, procedures, or legal standards
			 available to victims of discrimination or retaliation under any other Federal
			 law or a law of a State or political subdivision of a State, including title VI
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.), section 1557 of the Patient Protection and
			 Affordable Care Act of 2010 (Public Law 111–148), or section 1979 of the
			 Revised Statutes (42 U.S.C. 1983). The obligations imposed by this Act are in
			 addition to those imposed by title IX of the Education Amendments of 1972 (20
			 U.S.C. 1681 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d
			 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.), and section 1557 of the Patient Protection and Affordable Care Act of
			 2010 (Public Law 111–148).
		8.Definition of
			 StateFor purposes of this
			 Act, the term State means each of the 50 States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and
			 any other territory or possession of the United States.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $100,000,000 for fiscal
			 year 2012 and such sums as may be necessary for fiscal years 2013 through
			 2016.
		
